

116 HR 5207 IH: End the Migrant Protection Protocols Act of 2019
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5207IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Vela introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 235 of the Immigration and Nationality Act to remove authorization to implement
			 the Migrant Protection Protocols, and for other purposes.
	
 1.Short titleThis Act may be cited as the End the Migrant Protection Protocols Act of 2019. 2.Authorization to implement the Migrant Protection Protocols removedSection 235(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(2)) is amended—
 (1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraph (B) ; and (2)by striking subparagraph (C).
			